—Order, Supreme Court, New York County (Salvador Collazo, J.), entered on or about August 4, 1995, which denied defendants-appellants’ motion to dismiss plaintiff’s complaint and defendant-respondent’s cross claim, unanimously affirmed, without costs.
The IAS Court correctly found issues of fact precluding summary judgment in this action for personal injuries allegedly caused by a sidewalk defect, including whether defendants-respondents, the abutting property owner and its managing agent, while engaged in a nearby demolition project employing heavy machinery and equipment damaged the sidewalk by traversing it with their machinery and equipment, left it strewn with debris, or otherwise created the unsafe conditions that caused plaintiff’s injuries (see, Forelli v Rugino, 139 AD2d 489). We note such facts are peculiarly within defendants’ knowledge and control and have yet to be fully probed in disclosure (see, Terranova v Emil, 20 NY2d 493, 497). Concur— Murphy, P. J., Rosenberger, Rubin, Tom and Mazzarelli, JJ.